IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                           NO. AP-76,969


                   EX PARTE WILLIE BERNARD CAMPBELL, Applicant


               ON APPLICATION FOR A WRIT OF HABEAS CORPUS
             CAUSE NO. W06-66409-V(A) IN THE 292ND DISTRICT COURT
                            FROM DALLAS COUNTY


        Per curiam.

                                            OPINION

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant was convicted of harassment of

a public servant and sentenced to thirty-five years’ imprisonment. The Fifth Court of Appeals

affirmed his conviction. Campbell v. State, No. 05-08-00736 (Tex. App. - Dallas, July 14, 2009).

        Applicant contends, inter alia, that his appellate counsel rendered ineffective assistance

because counsel advised him that he would file a PDR on his behalf, but then failed to timely file

the petition. Applicant’s PDR was dismissed as untimely filed. We remanded this application to

the trial court for findings of fact and conclusions of law.
                                                                                                        2

       Appellate counsel filed an affidavit with the trial court. Based on that affidavit, the trial court

has entered findings of fact and conclusions of law that appellate counsel’s failure to timely file the

PDR was error, but not ineffective assistance of counsel. The trial court recommends that Applicant

be afforded an out-of-time PDR.

       We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition

for discretionary review of the judgment of the Fifth Court of Appeals in Cause No. 05-08-00736-CR

that affirmed his conviction in Cause No. F06-66409-V from the 292nd District Court of Dallas

County. Applicant shall file his petition for discretionary review with this Court within 30 days of

the date on which this Court’s mandate issues.

Delivered: February 6, 2013
Do not publish